DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The office action is being examined in response to the application submitted by the applicant on March 18, 2020.
Claims 1-18 are pending and have been examined.
This action is made Non-Final. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 19, 2020 and October 12, 2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2019-5702, filed on March 25, 2019.

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
It appears that claim 10 was intended to depend from claim 7 because claim 7 teaches the second specifying unit. Claim 8 is merely adding more details about the first specifying unit, and the second specifying unit is not mentioned. Since claim 10 provides more limitations as to the second specifying unit, the claim should depend on claim 7.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
“first specifying unit” in claims 1, 7, 8,
“second specifying unit” in claims 1, 2, 7, 10, 
“evaluation unit” in claims 1, 2, 3, 5, 14, 
	“third specifying unit” in claim 14,

	“fourth specifying unit” in claim 14, and 

	“model” in claim 12.

	
	Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the 
	If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: 
amend the claim limitations to avoid them being interpreted 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g. by reciting sufficient structure to perform the claimed functions); or 
present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 at line 4 recites “one of the first possible space and the second possible space”. It is not clear which space is evaluated first. For the purpose of the examination, the Examiner is interpreting that the spaces are evaluated in sequence. Thus, the time-rate 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?


STEP 1: The claim is directed toward a process, which falls within one of the statutory 	categories.
STEP 2A (PRONG 1): The claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject 	matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claim 17 is a mental process that can be practicably performed in the human mind and, therefore, an abstract idea.  It merely consists of process evaluating space between the proceeding vehicle and the nearby vehicle as a function of environmental influences and transmitting the selected data to a generic vehicle control system.  This is equivalent to a person giving directions to a driver based on the traffic.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person observing the space for lane changing could give directions to a driver based on the traffic.  The mere nominal recitation that a traveling control apparatus is being executed by the information outside the vehicle does not take the limitation out of the mental process grouping.  Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): The claim does not recite additional elements that integrate the 	judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

controlling traveling of the vehicle”, there are no limitations in the body of the claim that recite determining the actual attitude.  The vehicle control system in the body of the claim does not constitute a particular machine or manufacture that is integral to the claim, either.  It merely (implicitly) acquires information outside a vehicle from a device and does not perform any further functions.  While the data is selected and acquired, it is not transformed by any steps of the method, or used implement a specific control of the vehicle.
Also, while the claimed method may evaluate information that has to be acquired, this does not constitute an improvement in the functioning of a computer, or an improvement to other technology or technical field.
Also, as noted above, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the steps of evaluating are performed by a “a traveling control apparatus”, i.e. a computer.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated into a practical application.
STEP 2B: The claim does not recite additional elements that amount to significantly more 	than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Claim 17 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  Acquiring information outside a vehicle is fundamental, i.e. WURC, activities performed by a computer, such as a traveling control apparatus in claim 17.  Further, applicant’s specification does not provide any indication that the acquiring information outside a vehicle steps are performing using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere 

CONCLUSION
Thus, since claim 17 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 17 is directed towards non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

	
Claims 1-7, 17, and 18 are rejected under 35 U.S.C. 103(b) as being unpatentable over Shin (US 20180170388 A1).
Regarding claims 1, 17, and 18:
Shin teaches:
A traveling control apparatus (and therefore a non-transitory computer-readable storage medium storing a program configured to cause a computer to function as such) comprising: an acquisition unit configured to acquire information outside a vehicle; (“environment detector 110 detects one or more nearby vehicles located at front, side, and rear positions of an ego vehicle and detects a position, speed, and acceleration of each nearby vehicle” [0050]).
a control unit configured to control traveling of the vehicle based on the information outside the vehicle, which is acquired by the acquisition unit; (“The processor 140 receives information (hereinafter, referred to as “target lane vehicle information” on each of the target lane vehicles from environment detector 110.  […] the processor 140 controls the speed of the ego vehicle to allow the ego vehicle to be positioned parallel to the possible lane-change area and performs a control for the lane change.” [0058]).
a first specifying unit configured to, if the acquisition unit acquires, as the information outside the vehicle, information of a nearby vehicle traveling near the vehicle on an adjacent lane different from a traveling lane of the vehicle and information of a preceding other vehicle traveling ahead the nearby vehicle, specify a first possible space, for which a lane change of the vehicle is possible, from an inter-vehicle distance between the preceding other vehicle and the nearby vehicle, a speed of the preceding other vehicle, and a speed of the nearby vehicle; (“environment detector 110 detects one or more nearby vehicles located at front, side, and rear positions of an ego vehicle and detects a position, speed, and acceleration of each nearby vehicle.” [0050], “The lane change area detector 141 determines a target lane-change area (target space) based on the distances between the target lane vehicles.” [0067] and “The lane change area detector 141 predicts (determines) a position (X.sub.i) of one or more target lane vehicles based on the position, speed, and acceleration of the one or more target lane vehicles after an entering time (t seconds) to the target lane” [0062]).
a second specifying unit configured to, if the acquisition unit acquires, as the information outside the vehicle, information of the nearby vehicle traveling near the vehicle on the adjacent lane different from the traveling lane of the vehicle and information of a following other vehicle traveling behind the nearby vehicle, specify a second possible space, for which the lane change of the vehicle is possible, from an inter-vehicle distance between the nearby vehicle and the following other vehicle, the speed of the nearby vehicle, and a speed of the following other vehicle; (“In the case that the possible lane-change area does not exist in the target lane, the ego vehicle V.sub.ego determines the largest space among the spaces (areas) between the target lane vehicles as the target lane-change area A.sub.tar. The ego vehicle V.sub.ego determines the space A.sub.1 between the A.sub.2 between the vehicles V2 and V3.” [0126] and also see Fig. 10A) 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to replicate the same space detection and evaluation process for each possible space in order to improve efficiency since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art, Nerwin v. Erlichman, 168 USPQ 177, 179 (PTO Bd. Of Int. 1969). The claimed limitation, a 2nd specifying unit, has the same material characteristic as applicant providing the same function and benefit as applicant’s and are present in the limitation, a 1st specifying unit, and applicant has offered no reason why making the integral part into two adjacent parts in his claimed invention provides any unexpected results or benefits.  
an evaluation unit configured to evaluate the first possible space specified by the first specifying unit and the second possible space specified by the second specifying unit; (“The lane change area detector 141 determines whether the possible lane-change area exists” [0066]).
wherein the control unit controls the traveling of the vehicle to make the lane change to the adjacent lane based on a result of the evaluation by the evaluation unit; (“The processor 140 performs the lateral control on the ego vehicle based on the generated first cut-in intention path (S1312).” [0109]).
Given the structure of Shin, the claimed method steps would be inherently performed.

Regarding claim 2:
Further Shin, as modified, teaches:
the evaluation unit performs - 47 -H1183451US01/P220-0374US the evaluation based on a size of each of the first possible space and the second possible space; (“The lane change area detector 141 determines a target lane-change area (target space) based on the distances between the target lane vehicles.” [0067]).

Regarding claim 3:
Further Shin, as modified, teaches:
the evaluation unit performs the evaluation based on a distance until the vehicle reaches a position estimated to make the lane change to one of the first possible space and the second possible space.; (“The lane change area detector 141 predicts (determines) a position (X.sub.i) of one or more target lane vehicles based on the position, speed, and acceleration of the one or more target lane vehicles after an entering time (t seconds) to the target lane (hereinafter, referred to as a “the target lane entering time” elapses.” [0062]).

Regarding claim 4:
Further, Shin, as modified, teaches:
the estimated position is a middle point of each of the first possible space and the second possible space; (“the ego vehicle runs parallel to a center of the target lane-change area by following the virtual target, generating a cut-in intention path to the target lane-change area, and performing a lateral control on the ego vehicle based on the cut-in intention path.” [0024]).

Regarding claim 5:
Shin, as modified, teaches:
if it is estimated that the vehicle has made the lane change to one of the first possible space and the second possible space, the evaluation unit performs the evaluation based on a time-rate change of one of the first possible space and the second possible space from each estimated time.; (“The processor determines a position of each target lane vehicle based on the vehicle information after a target lane entering time elapses” [0011]).

Regarding claim 6:
Further, Shin, as modified, teaches: 
Wherein for the estimated times, the same predetermined upper limit value is set; (“The lane change area detector 141 determines the target lane-change area based on a maximum function value Φ.sup.‡ of a weighted sum Φ of the distance λ.sub.i and the distance change rate {dot over (λ)}.sub.i after the target lane entering time (t seconds)” [0067] and see Fig. 2). 
Examiner’s note: Under the broadest reasonable interpretation (“BRI” hereinafter), the ordinary and customary meaning of the claim is that the lane change should be performed within a certain time frame, which is evaluated and determined based on the distance change rate of the proceeding vehicles and the nearby vehicle. Shin teaches that the detector evaluates and determines to execute the lane change when the space, X sub 2, is sufficient after t seconds.   



    PNG
    media_image1.png
    605
    588
    media_image1.png
    Greyscale

Regarding claim 7:
Further Shin, as modified, teaches:
the first specifying unit specifies the first possible space based on a position of the vehicle estimated between the preceding other vehicle and the nearby vehicle, and the second specifying unit specifies the second possible space based on a position of the vehicle estimated between the nearby vehicle and the following other vehicle; (“environment detector 110 detects one or more nearby vehicles located at front, side, and rear positions of an ego vehicle and detects a position, speed, and acceleration of each nearby vehicle.” [0050], “The lane change area detector 141 determines a target lane-change area (target space) based on the distances between the target lane vehicles.” [0067] and “The lane change area detector 141 predicts (determines) a position (X.sub.i) of one or more target lane vehicles based on the position, speed, and acceleration of the one or more target lane vehicles after an entering time (t seconds) to the target lane” [0062]).
Examiner Note: Under the broadest reasonable interpretation, Shin’s environment detector detects multiple vehicles; therefore, the detector detects multiple possible spaces between vehicles on a traveling lane and the other lanes. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Ishioka and further in view of Amame (JP 4882957 B2).

	Regarding claim 14:
Further Shin’s apparatus and method for controlling autonomous driving of vehicle teaches: a third specifying unit configured to, if the acquisition unit acquires, as the information outside the vehicle and a fourth specifying unit configured to, if the acquisition unit acquires, as the information outside the vehicle; (“environment detector 110 detects one or more nearby vehicles located at front, side, and rear positions of an ego vehicle and detects a position, speed, and acceleration of each nearby vehicle.” [0050], “The lane change area detector 141 determines a target lane-change area (target space) based on the distances between the target lane vehicles.” [0067] and “The lane change area detector 141 predicts (determines) a position (X.sub.i) of one or more target lane vehicles based on the position, speed, and acceleration of the one or more target lane vehicles after an entering time (t seconds) to the target lane” [0062]).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to replicate the same space detection and evaluation process for each possible space in order to improve efficiency, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art, Nerwin v. Erlichman, 168 USPQ 177, 179 (PTO Bd. Of Int. 1969). The claimed limitations, a 3rd specifying unit and a 4th specifying unit, have the same material characteristic as applicant providing the same function and benefit as applicant’s and are present in the limitation, a 1st specifying unit, and applicant has offered no reason why making the integral part into two adjacent parts in his claimed invention provides any unexpected results or benefits. 

Shin also teaches: the evaluation unit evaluates the first possible space specified by the first specifying unit and the second possible space specified by the second specifying unit based on subsequent possible spaces and units; (“The lane change area detector 141 determines whether the possible lane-change area exists” [0066]. Shin’s apparatus and method for controlling autonomous driving of vehicle explicitly fails to teach “based on the seventh possible space specified by the third specifying unit and the eighth possible space specified by the fourth specifying unit”, but Ishioka’s vehicle control system teaches: 
based on the seventh possible space specified by the third specifying unit and the eighth possible space specified by the fourth specifying unit; (“The collision margin time TTC (B) is a time derived by dividing the distance between the extension line FM and the front reference vehicle mB by the relative speed of the host vehicle M and the front reference vehicle mB. The collision margin time TTC (C) is a time derived by dividing the distance between the extension line RM and the rear reference vehicle mC by the relative speed of the host vehicle M and the rear reference vehicle mC. The trajectory candidate generation unit 152 determines that the primary condition is satisfied when the collision margin time TTC (B) is larger than the threshold Th (B) and the collision margin time TTC (C) is larger than the threshold Th (C). Do” and see Fig. 8).
The combination of Shin’s apparatus and method for controlling autonomous driving of vehicle and Ishioka’s vehicle control system explicitly fail to teach “information of a second preceding other - 49 -H1183451US01/P220-0374US vehicle that is a vehicle traveling on the traveling lane of the vehicle and is traveling ahead the vehicle, specify a seventh possible space, for which the lane change of the vehicle is possible, and information of a second following other vehicle that is a vehicle traveling on the traveling lane of the vehicle and is traveling Amame’s driving support system teaches: information of a second preceding other- 49 -H1183451US01/P220-0374US vehicle that is a vehicle traveling on the traveling lane of the vehicle and is traveling ahead the vehicle, specify a seventh possible space, for which the lane change of the vehicle is possible, and information of a second following other vehicle that is a vehicle traveling on the traveling lane of the vehicle and is traveling behind the vehicle, specify an eighth possible space, for which the lane change of the vehicle is possible; (“ the vehicle information is received from the outside and the own vehicle and the forward vehicle are specified. However, the present invention is not limited to this, and the vehicle in front or it is also possible to detect a vehicle behind the vehicle.  In this case, the driving support device 30 can identify the front vehicle or the rear vehicle by using a vehicle camera such as a video camera 31 or an ultrasonic sensor. Further, the forward vehicle includes not only vehicles on the same lane as the host vehicle but also vehicles on other adjacent lanes. The driving support device 30 acquires speed information of the host vehicle and the preceding vehicle.” 
It would have obvious to one of ordinary skill in the art before the effective time of filing to modify the combination of the method of controlling autonomous deriving of vehicle system as taught by Shin and the vehicle control system taught by Ishioka with driving support system taught by Amame in order to secure a sufficient space around the vehicle in the current lane before changing lanes.

Claims 8, 10, 12, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Ishioka (WO 2017159509 A1).

	Regarding claim 8:
Further Shin’s apparatus and method for controlling autonomous driving of vehicle teaches:
Based on the estimated inter-vehicle distance between the preceding other vehicle and the vehicle, and the speed of the preceding other vehicle, and the estimated speed of the vehicle, the first specifying unit specifies the first possible space; (“environment detector 110 detects one or more nearby vehicles located at front, side, and rear positions of an ego vehicle and detects a position, speed, and acceleration of each nearby vehicle.” [0050] and “The lane change area detector 141 predicts (determines) a position (X.sub.i) of one or more target lane vehicles based on the position, speed, and acceleration of the one or more target lane vehicles after an entering time (t seconds) to the target lane” [0062]”).
Shin’s apparatus and method for controlling autonomous driving of vehicle explicitly fails to teach “the first specifying unit specifies the first possible space based on a third possible space and a fourth possible space”, but Ishioka’s vehicle control system teaches: 
the first specifying unit specifies the first possible space based on a third possible space specified and a fourth possible space specified; (“The collision margin time TTC (B) is a time derived by dividing the distance between the extension line FM and the front reference vehicle mB by the relative speed of the host vehicle M and the front reference vehicle mB. The collision margin time TTC (C) is a time derived by dividing the distance between the extension line RM and the rear reference vehicle mC by the relative speed of the host vehicle M and the rear reference vehicle mC. The trajectory 

    PNG
    media_image2.png
    697
    422
    media_image2.png
    Greyscale

It would have obvious to one of ordinary skill in the art before the effective time of filing to modify the method of controlling autonomous deriving of vehicle system as taught by Shin with lane change method for vehicle taught by Ishioka in order to evaluate multiple spaces between vehicles nearby one at a time and determine to make a lane change when a suitable space is detected. 
Examiner Note: The collision margin times, TTC(A) and TTC (B), represent distances from vehicle M to mB and vehicle mC to M since Shin’s environment detector detects the distance before changing lanes and speed of each vehicle. Therefore, TTC(B) represents the 3rd possible space, and TTC(C) represents the 4th possible space. 

	Regarding claim 10:
Further Shin’s apparatus and method for controlling autonomous driving of vehicle teaches:
Based on the estimated inter-vehicle distance between the nearby vehicle and the vehicle, and the speed of the nearby vehicle, and the estimated speed of the vehicle and the speed of the following other vehicle, the second specifying unit specifies the second possible space based on a fifth and a sixth possible spaces; (“The lane change area detector 141 predicts (determines) a position (X.sub.i) of one or more target lane vehicles based on the position, speed, and acceleration of the one or more target lane vehicles after an entering time (t seconds) to the target lane” [0062]”).
Shin’s apparatus and method for controlling autonomous driving of vehicle explicitly fails to teach “the second specifying unit specifies the second possible space based on a fifth possible space specified and a sixth possible space”, but Ishioka’s vehicle control system teaches: 
the second specifying unit specifies the second possible space based on a fifth possible space and a sixth possible space ; (“FIG. 10 is a diagram showing an example of the scene where the target position TA is reset. When the primary condition is not satisfied with respect to the target position TA set in the scene as shown in FIG. 8 described above, the lane change control unit 154, for example, refers to the rear reference vehicle mC referenced when setting the target position TA. A new front reference vehicle mB is set, and a vehicle existing behind the newly set front reference 

    PNG
    media_image3.png
    727
    421
    media_image3.png
    Greyscale

Examiner Note: “reset” in Ishioka means searching for a new space. If the first possible space is not good for a lane change, then the next space, 2nd, is evaluated. Here on Fig. 10 the space right next to the host vehicle (assuming 1st space) is deemed not good after evaluation. Then the host vehicle looks for a new space (2nd and 3rd) by resetting the search process by changing the reference names from mB to mC because mC represent a following vehicle.  Then it assumes the lane change is done and checks subspaces, 5th and 6th, to evaluate. 
The Examiner finds the same motivation as claim 8’s.

	Regarding claim 12:
Shin’s apparatus and method for controlling autonomous driving of vehicle  explicitly fails to teach “each of the first possible space, the second possible space, the third possible space, the fourth possible space, the fifth possible space, and the sixth possible space is specified based on a model configured to calculate an acceleration/deceleration of a following vehicle using an inter-vehicle distance and a relative speed between two vehicles, but Ishioka teaches:
each of the first possible space, the second possible space, the third possible space, the fourth possible space, the fifth possible space, and the sixth possible space is specified based on a model configured to calculate an acceleration/deceleration of a following vehicle using an inter-vehicle distance and a relative speed between two vehicles; (“The external world recognition unit 130 recognizes the position of the surrounding vehicle and the state of the speed, acceleration.” Para. 17 in [Vehicle control system] and “The collision margin time TTC (C) is a time derived by dividing the distance between the extension line RM and the rear reference vehicle mC by the relative speed of the host vehicle M and the rear reference vehicle mC.”). 
It would have obvious to one of ordinary skill in the art before the effective time of filing to modify the method of controlling autonomous deriving of vehicle system as taught by Shin with lane change method for vehicle taught by Ishioka in order to evaluate multiple spaces between vehicles nearby one at a time and determine to make a lane change when a suitable space is detected. 
Examiner Note: Ishioka’s space searching method repeats until finding a safe space to change lanes. Being said, there may be more than 6 possible spaces around the host vehicle. 

	Regarding claim 13:
Shin’s apparatus and method for controlling autonomous driving of vehicle explicitly fails to teach “each of the first possible space, the second possible space, the third possible space, the fourth possible space, the fifth possible space, and the sixth possible space is specified as a space in which a magnitude of the acceleration/deceleration is not more than a predetermined value, but Ishioka teaches:
each of the first possible space, the second possible space, the third possible space, the fourth possible space, the fifth possible space, and the sixth possible space is specified as a space in which a magnitude of the acceleration/deceleration is not more than a predetermined value.; (“the primary condition is satisfied when the collision margin time TTC (B) is larger than the threshold Th (B) and the collision margin time TTC (C) is larger than the threshold Th (C). Do. “)
It would have obvious to one of ordinary skill in the art before the effective time of filing to modify the method of controlling autonomous deriving of vehicle system as taught by Shin with lane change method for vehicle taught by Ishioka in order to ensure sufficient space among possible spaces for a lane change. 
Examiner Note: The primary condition means spaces are sufficient enough to change lanes, which means the preceding vehicle is not decelerating more than a predetermined value, and the following vehicle is not accelerating more than a predetermined value. Therefore, when the primary condition is satisfied, both the preceding and the following vehicles’ magnitude of the acceleration and deceleration are not more than a predetermined value.
 		
	Regarding claim 15:
Shin’s apparatus and method for controlling autonomous driving of vehicle explicitly fails to teach “wherein each of the seventh possible space and the eighth possible space is specified based on a model configured to calculate an acceleration/deceleration of a following vehicle using an inter-vehicle distance and a relative speed between two vehicles, but Ishioka teaches:
wherein each of the seventh possible space and the eighth possible space is specified based on a model configured to calculate an acceleration/deceleration of a following vehicle using an inter-vehicle distance and a relative speed between two vehicles; (“The external world recognition unit 130 recognizes the position of the surrounding vehicle and the state of the speed, acceleration.” Para. 17 in [Vehicle control system] and “The collision margin time TTC (C) is a time derived by dividing the distance between the extension line RM and the rear reference vehicle mC by the relative speed of the host vehicle M and the rear reference vehicle mC.”). 
Examiner note: the Examiner finds the same motivation as claim 12’s.

	Regarding claim 16:
Shin’s apparatus and method for controlling autonomous driving of vehicle explicitly fails to teach “wherein each of the seventh possible space and the eighth possible Ishioka teaches:
wherein each of the seventh possible space and the eighth possible space is specified as a space in which a magnitude of the acceleration/deceleration is not more than a predetermined value; (“the primary condition is satisfied when the collision margin time TTC (B) is larger than the threshold Th (B) and the collision margin time TTC (C) is larger than the threshold Th (C). Do. “)
Examiner Note: The primary condition means spaces are sufficient enough to change lanes, which means the preceding vehicle is not decelerating more than a predetermined value, and the following vehicle is not accelerating more than a predetermined value. Therefore, when the primary condition is satisfied, both the preceding and the following vehicles’ magnitude of the acceleration and deceleration are not more than a predetermined value. The Examiner finds the same motivation as claim 12’s.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Ma (US 20190071093 A1).

Regarding claim 9:
Shin’s apparatus and method for controlling autonomous driving of vehicle explicitly fails to teach “the first possible space is a region specified on the adjacent lane and including the third possible space and the fourth possible space”, but Ma teaches: the first possible space is a region specified on the adjacent lane and including the third possible space and the fourth possible space; (“The lane change control module 200 can also be configured to define a safety distance SD around each vehicle 
It would have obvious to one of ordinary skill in the art before the effective time of filing to modify the method of controlling autonomous deriving of vehicle system as taught by Shin with lane change method for vehicle taught by Ma in order to secure a sufficient space around the vehicle for lane changing.
 
	Regarding claim 11:
Shin’s apparatus and method for controlling autonomous driving of vehicle explicitly fails to teach “the second possible space is a region specified on the adjacent lane and including the fifth possible space and the sixth possible space,” but Ma teaches:
the second possible space is a region specified on the adjacent lane and including the fifth possible space and the sixth possible space; (“The lane change control module 200 can also be configured to define a safety distance SD around each vehicle based on a pre-configured and modifiable parameter or set of parameters […]The safety distance SD parameters can be used to specify a region around each vehicle” [0048]). Examiner note: As modified, the front safety distance is the 5th space and the rear safety distance is the 6th space. The Examiner finds the same motivation as claim 9’s.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin You whose telephone number is (571)272-6255. The examiner can normally be reached Mon-Fri: 6:00-4:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Y.
Examiner
Art Unit 3666B


/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666